DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response was received on 9/2/2020.  Claims 1-28 are pending where claims 1-28 were previously presented.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2020 has been entered.

Information Disclosure Statement
The information disclosure statement filed 12/28/2021 that lists co-pending applications fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the requirements in 37 CFR 1.98 for citing patent applications have not been met, including 37 CFR 1.98(b)(3) which states: “Each U.S. application listed in an information disclosure statement must be identified by the inventor, application number, and filing date”.  The document titled “Communication Concerning Prior or Copending Application(s)” cites filing date and application number but does not identify the inventor(s).  Additionally, the heading for the document may not conform with 37 CFR 1.98(a)(1)(iii) that states: “A heading that clearly indicates that the list is an information disclosure statement”.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that 
For purposes of compact prosecution, since a proper IDS was filed on 12/28/2021 to cite the publications of the respective parent applications in the above not considered IDS, the Examiner has reviewed those applications and indicated as such on the attached PTO-892.  Accordingly, to the best of the Examiner’s knowledge, no further action would be required by the applicant to have those applications considered.

Allowable Subject Matter
Claims 1-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The previous Office Action indicated the case was allowable and no new amendments were made.  For similar reasons as discussed previously, the claims still stand allowable over the cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.